RESOLUCIÓN
La peticionaria Wanda I. Marín Lugo solicita la recon-sideración de su suspensión inmediata e indefinida, la cual fue dictaminada mediante opinión per curiam y Sentencia de 18 de marzo de 2009 por no haber cumplido con nues-tros requerimientos ni con los de la Comisión de Etica del Colegio de Abogados.
Mediante Resolución de 25 de agosto de 2008 le conce-dimos un término de diez días a la peticionaria para que compareciera ante la Comisión de Etica a contestar sus requerimientos y para que compareciera ante este Tribunal a mostrar causa por la cual no debía ser disciplinada por no responder a los requerimientos de aquella entidad. Esa Resolución fue notificada personalmente a la peticio-naria el 9 de septiembre de 2008.
La peticionaria alega que compareció ante este Foro me-diante Moción en Solicitud de Prórroga en la cual solicitó un término de diez días finales para comparecer. Hemos examinado el expediente de la peticionaria y la referida *853Moción surge adjunta luego de la opinión per curiam y Sentencia de 18 de marzo de 2009 en la que suspendimos inmediata e indefinidamente a la peticionaria, aunque está ponchada por la Sección de Correo y por la Secretaría del Tribunal el 11 y el 24 de septiembre de 2008, respectiva-mente.
Aun cuando la peticionaria compareció oportunamente ante este Tribunal, faltó a la Regla 9(j) del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. XXI-A, al no notificar a la Secretaría del Tribunal el cambio en su dirección postal, lo que causó que no recibiera los requerimientos de la Co-misión de Ética del Colegio de Abogados.
De acuerdo con lo anterior, reconsideramos la suspen-sión indefinida de la peticionaria y la limitamos al período de tiempo transcurrido por faltar a su deber de notificar el cambio de su dirección. Se le reinstala al ejercicio de la abogacía y se le ordena a que comparezca en un término final de diez días, contados a partir de la notificación de esta Resolución, ante la Comisión de Ética del Colegio de Abogados para que conteste la queja presentada.
Se le concede un término de quince días a la Oficina de Inspección de Notarías (ODIN), contados a partir de la no-tificación de esta Resolución, para que exprese su posición con respecto a la reinstalación de la peticionaria al ejerci-cio de la Notaría.

Notifíquese personalmente a través de la Oficina del Al-guacil de este Tribunal. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo